United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1389
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Kellie Jean Lovas,                        *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: February 25, 2008
                                 Filed: February 28, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Kellie Jean Lovas challenges the 36-month sentence that the district court1
imposed after she pleaded guilty to conspiring to distribute cocaine base, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. For reversal, she argues that the district
court clearly erred by finding that she was a minor rather than a minimal participant
in the conspiracy. Having carefully reviewed the record, we affirm.




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
        We cannot say that the district court clearly erred in finding that Lovas was not
a minimal participant in the conspiracy. See United States v. Bustos-Torres, 396 F.3d
935, 947-48 (8th Cir. 2005) (clear-error standard of review). Lovas presented no
evidence that she was unaware of the scope of the extensive drug conspiracy, which
was responsible for the distribution of approximately 95 grams of crack cocaine; she
facilitated the conspiracy by allowing the use of her vehicle to deal drugs; she was
present at times during such drug transactions; and she benefitted from the drug
proceeds, because she lived with one of her co-conspirators, the father of her child.
See U.S.S.G. § 3B1.2, comment. (n.4) (minimal participant is plainly among least
culpable of those involved in conduct of group; defendant’s lack of knowledge or
understanding of scope of enterprise and activities of others is indicative of role of
minimal participant); United States v. Goodman, 509 F.3d 872, 876-77 (8th Cir. 2007)
(reversing minimal-role reduction when defendant, who admitted to participating in
the conspiracy, presented no evidence that he lacked knowledge or understanding of
scope of conspiracy and possessed materials required to manufacture
methamphetamine); United States v. Garvey, 905 F.2d 1144, 1146 (8th Cir. 1990) (per
curiam) (reviewing court has upheld denial of mitigating-role reduction based solely
on large amount of drugs involved).

       Lovas’s reliance on United States v. Westerman, 973 F.2d 1422 (8th Cir. 1992),
is misplaced. In that case, the district court improperly focused on the defendant’s
role in one part of the conspiracy, see id. at 1427, whereas the district court here
considered Lovas’s role within the conspiracy as a whole.

      The judgment is affirmed.
                      ______________________________




                                          -2-